internal_revenue_service department of ner quhy ul o washington dc person to contact telephone number refer reply to date t bp ra t4 jan legend employer x i l plan a plan b dear this is june and supplemented by additional correspondence dated in response to your ruling_request submitted on your behalf by your authorized representative dated date date date and january concerns the tax treatment of elective_deferrals to deferred arrangement in coordination with a nonqualified_deferred_compensation_plan the following facts and representations were submitted by your authorized representative in support of the rulings requested date the ruling_request september a cash or employer x currently maintains both plans a and b plan aa a qualified_plan under sec_401 the code employer x represents that plan a was is code established effective january nonstandardized prototype_plan and includes a qualified_cash_or_deferred_arrangement as described under sec_401 code plan b benefit certain highly compensated management employees of an unfunded nonqualified_plan established to by adopting a of the internal revenue of the is -2- employer x both plans a and b operate on a calendar_year basis plan a provides that participants in plan a may make pre- plan a provides that participants may make tax contributions to the plan no after tax contributions may be made to plan a elective_deferral contributions up to of their compensation_for the year elective_deferrals are subject_to the limitations in effect for year under sec_402 and sec_415 of the code and by the actual_deferral_percentage_test and the actual_contribution_percentage_test under sec_401 and sec_401 of the code plan a further provides that a participant's plan a authorizes employer x to make matching_contributions with respect to participant's elective_deferrals under plan a matching_contributions are made for a plan_year at the discretion of employer x participants based on the amount of elective_deferrals pursuant to a discretionary formula plan a also authorizes employer x to make a discretionary profit sharing contribution and if made allocated to plan b provides that participants in plan b may elect to defer up to the lesser_of dollar_figure or of their compensation_for the year employer x would credit the accounts of participants of plan b with matching_contributions based upon the same formula as set forth in plan a unlike plan a however contributions and matching_contributions are not subject_to the limitation of code sec_402 or sec_415 or the limitations imposed by either the actual_deferral_percentage_test or the actual_contribution_percentage_test of sec_401 and sec_401 m of the code all deferrals matching_contributions and earning credits under plan b are general assets of employer x those credits may be maintained as of assets to a rabbi_trust established by employer x a book account or by the allocation under plan b the vesting schedule for contributions other than those contributions made pursuant to an employee deferral election is the same as the vesting schedule of plan a plan b requires that a participant make any election to of the calendar_year proceeding defer on or before december the year for which the compensation to which the salary deferral relates is earned for a new participant an election could be made within thirty days following a participant's initial selection for membership provided the election relates to compensation_for services to be performed subsequent to the election to defer in turn requires the participant to the terms of plan b require eligible participants to indicate their respective deferrals by executing a salary reduction agreement the salary reduction agreement required by the terms of plan b indicate whether he or she authorizes the distribution in cash of the salary deferrals after the close of the plan_year or to have the salary deferrals transferred to plan a plan b requires the participant's salary reduction agreement to be made on or before december of the calendar_year preceding the calendar_year during which the compensation to which the salary deferral relates is earned and after this date agreement becomes irrevocable plan b further provides that the amount subject_to any election to make a contribution to plan a will be equal to the lesser_of the salary reduction code sec_402 the maximum amount of pre-tax deferrals that could be made to plan a for the calendar_year within the limits imposed under a deferral percentage_test under sec_401 and the actual_contribution_percentage_test under code sec_401 or the amount of the base salary and bonuses such participant actually elects to defer under the terms of plan b for the calendar_year the actual b c plan b permits the transfer of pre-tax deferrals plus any related matching_contribution but without earnings gains or losses allocable thereto from plan b to plan a the transfer must be completed before march the year in which the salary deferral was made this transfer provision will enable employer x to calculate for each participant of plan b the maximum permitted contribution under plan a under the limitations of sec_401 sec_401 g of the code of the calendar_year following and o2 it is represented that plan a will be amended to provide that any amount transferred to plan a by plan b will consist only of amounts attributable to plan b deferrals that the participant could have deferred directly to plan a the determination of the amount of pre-tax deferrals transferred from plan b to plan a will be calculated pursuant to the provisions of plan a and plan b as reflected in the election form associated with both plan a and plan b plan b requires employer x to contribute this amount to plan a unless the participant has previously elected to have such amount distributed to himself in the form of cash these provisions preciude employer discretion with respect to the amount of pre- tax deferrals transferred from plan b to plan a on behalf of any participant the election form for plan b also serves as the election form for plan a with respect to the foregoing the following rulings are requested assuming that plan a otherwise satisfies the requirements for a qualified_cash_or_deferred_arrangement and that the elective_deferral and actual_deferral_percentage limitations of sec_402 and sec_401 exceeded elective_deferrals made by participants under plan a that are initially held by the company pursuant to the terms of plan b will be excluded from gross_income under code sec_402 e of the code are not for purposes of satisfying sec_402 of the code elective_deferrals under plan a made by participants for a given plan and calendar_year that are initially held by the company pursuant to the terms of plan b will be treated as having been made in the calendar_year in which they would have been otherwise received as wages by the participants a part of sec_401 of the code provides in pertinent part that a qualified_cash_or_deferred_arrangement is any arrangement which is erisa money purchase plan meets the requirements of sec_401 and under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash a profit-sharing or stock_bonus_plan or a rural_cooperative_plan which a pre- f-99001 sec_1 k -1l a i of the income_tax regulations regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation b contribute an amount to a under sec_1 k -1 a ii of the regulations a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election under sec_1_401_k_-1 regulations cash or another taxable_amount is currently available to the employee if if the employee is able currently to receive the cash or other taxable_amount at the employee's discretion it has been paid to the employee or iii of the under sec_1_401_k_-1 i of the regulations an of b a the and a date within that plan_year elective contribution is taken into account for purposes of the the is attributable to services performed by the employee in the actual_deferral_percentage_test for a plan_year only if elective contribution is allocated to the employee's account under the plan as elective contribution relates to compensation that either would have been received by the employee in the plan_year but for the employee's election to defer under the arrangement or plan_year and have been received by the employee within two and one-half months after the close of the plan_year an elective contribution is considered allocated as plan_year only if the allocation is not contingent upon the employee's participation in the plan or performance of services on any date subsequent to that date contribution is actually paid to the trust no later than the end of the 12-month_period immediately following the plan_year to which the contribution relates but for the employee's election to defer would a date within the the elective ii and i of e o a part of sec_402 of the code provides in pertinent part that contributions made by an employer on behalf of an employee to a_trust which is arrangement as defined in sec_401 treated as distributed or made available to employee nor as contributions made to a_trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash a qualified cash or deferred shall not be under sec_402 of the code the elective_deferrals of any individual for any taxable_year are included in such individual's gross_income to the extent the amount of such deferrals for the taxable_year exceeds dollar_figure sec_402 e qualified_cash_or_deferred_arrangement of the code regarding elective_deferrals under a of the code notwithstanding section as adjusted under of the calendar_year preceding with respect to ruling_request one participants may make an irrevocable election to defer compensation under plan a and plan b no later than december the year the compensation to which the salary deferral relates is earned plan b provides for the transfer of salary deferrals plus any related matching_contributions from plan b to plan a the amount to be transferred is determined in accordance with the provisions of plan a and plan b plan a requires employer x to contribute such amount to plan a these provisions preclude employer discretion with respect to the amount of elective_deferrals that will be transferred from plan b to plan a the transfer must be completed on or before march of the calendar_year following the year for which the deferral was made under plan b salary deferral participant authorized to be made to plan a then the difference will be refunded to the participant any refund will be taxable_income for the year with respect to which the deferral was made if participant's plan b salary deferral is more than the in addition for purposes of the actual_deferral_percentage_test under k of the code for a calendar_year plan_year elective_deferrals irrevocably and prospectively elected under plan b made by the participant for a calendar_year plan_year that are initially held in the general assets of employer x and then contributed to plan a will be treated as having been made under plan a in the calendar_year in which the compensation to which the deferrals relate was earned by the participant account by the end of that calendar plan_year and provided that the elective_deferrals are allocated to the participant's the elective_deferrals continue to relate to compensation that either would have been received by the calendar_year plan_year but for the participant's election or is attributable to services performed by the participant in the calendar_year plan and would have been received by the participant within months after the calendar_year plan_year for participant's election an election to make a contribution to plan a meaning of sec_1_401_k_-1 because it under a plan deferring compensation rather than providing an amount in cash to the employee is an election to have employer x provide a benefit a cash or deferred election within the i of the regulations participant in the is accordingly we conclude that assuming plan a otherwise satisfies the requirements for a qualified_cash_or_deferred_arrangement and that the elective_deferral and actual_deferral_percentage limitations of sec_402 the code are not exceeded elective_deferrals made by the participants under plan a that are initially held by employer xx pursuant to the terms of plan b will be excluded from gross_income under sec_402 of the code when contributed to plan a provided such contribution is timely paid and allocated and g k e of with respect to ruling_request two the participant will make an irrevocable election to have his maximum permissible contribution to plan a transferred from plan b the amount permitted to be transferred from plan b exceeds the permissible contribution that the participant authorized to be contributed to plan a distributed to the participant the amount distributed will be taxable_income in the year it was earned rather than the year it was actually distributed if the maximum permissible deferral under plan a is contributed to plan a the g limitation applicable to the year when it was earned rather the year in which it was contributed to plan a then the excess_amount will be it would be subject_to to plan a if accordingly with respect to ruling_request two we conclude that for purposes of satisfying the limitations of sec_402 by employer x on behalf of the participants assuming that such contributions are timely made and timely allocated to participant's account under plan a which are initially of the code contributions made to plan a held by employer x pursuant to the terms of plan b will be treated as deferrals under plan a having been made in the year in which they would have been taxable to the participant but for the election under plan b plan a to have such salary contributed to the above rulings are based on the assumption that at all a is qualified under of the code and its cash or deferred times relevant to these rulings plan a sec_401 arrangement is qualified under sec_401 of the code and that the required amendments as proposed by the taxpayer's authorized representative in his above mentioned correspondence are made to the respective plans employer x established plan a by adopting a nonstandardized prototype_plan amending plan a to provide for the transfer of elective_deferrals from plan b may affect the prototype status of plan a no opinion is expressed as to the prototype status of plan a k title i of employee_retirement_income_security_act_of_1974 is within the jurisdiction of the department of labor erisa accordingly we express no opinion as transactions comply with title i is expressed as plan b and participating in it except as expressly herein of erisa finally no opinion to the income_tax consequences of establishing to whether the subject stated this ruling is directed only to the taxpayer that requested it and applied only with respect to plan a as submitted with this request sec_6110 private_letter_ruling may not be used or cited as precedent of the code provides that this a the original of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yo dhe gc aeaorle g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice czle
